Exhibit 10.2

 

NINTH WAIVER, AMENDMENT AND FORBEARANCE AGREEMENT

 

This Ninth Waiver, Amendment and Forbearance Agreement (“Amendment”) is
effective as of November 12, 2004 and relates to the Note Agreement dated as of
May 12, 2003 (the “Note Agreement”) among NewWest Mezzanine Fund, LP
(“NewWest”), KCEP Ventures II, L.P. (“KCEP”), Convergent Capital Partners I,
L.P. (“Convergent”), James F. Seifert Management Trust dated October 8, 1992
(the “Trust”) (collectively, the “Purchaser”) and ACT Teleconferencing, Inc.
(“Holdings”) and certain subsidiaries of Holdings, as amended.  Other
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Note Agreement.

 

Recitals

 

Holdings has requested that the Purchaser forbear in connection with certain
current Events of Default under the Note Agreement, subject to the terms and
conditions set forth in this Amendment, and the Purchaser has agreed to such
forbearance, amendments and waivers, on the terms and conditions set forth
herein.  In addition, Holdings is changing its principal bank relationship from
Vectra Bank Colorado, National Association to Silicon Valley Bank which
necessitates certain amendments to the Note Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter stated, the parties hereby agree as follows:

 

1.                                       Waivers and Amendments.

 

(a)                                  Clause (b) of Section 6.7 of the Note
Agreement (Indebtedness) is amended and restated to read as follows:

 

“(b) the Bank Indebtedness, provided that the total amount of such Bank
Indebtedness does not exceed $3.0 million (as reduced by the amount of all
principal payments on any term loan portion of the Bank Indebtedness and the
amount of all commitment reductions on any revolving loan portion of the Bank
Indebtedness)”

 

(b)                                 Section 7.1 of the Note Agreement (Events of
Default) is amended to delete the following sentence, which was added in the
Eighth Waiver, Amendment and Forebearance Agreement to the Note Agreement dated
August 16, 2004 (the “Eighth Amendment”):

 

“Notwithstanding the foregoing, if the Bank does not extend the October 30, 2004
maturity date of the Bank Indebtedness, then Holdings’ failure to repay all
outstanding Bank Indebtedness on October 30, 2004 (and any default under any
other Indebtedness caused by such failure to repay all outstanding Bank
Indebtedness on October 30, 2004) shall not be deemed to be an Event of Default
until the earlier of (i) the date the Bank or any other person commences any
enforcement action under the Bank Agreement or otherwise, or (ii) December 31,
2004.”

 

Purchasers hereby waive any Event of Default relating to Holdings’ failure to
repay all indebtedness owed to Vectra Bank, Colorado National Association on
October 30, 2004.

 

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Bank” in the Definitions
Schedule to the Note Agreement is hereby amended and restated to read:

 

“Bank,” as of November 15, 2004, means Silicon Valley Bank.

 

(d)                                 The definition of “Bank Indebtedness” in the
Definitions Schedule to the Note Agreement is hereby amended and restated to
read:

 

“Bank Agreement” means the Loan and Security Agreement between the Company and
the Bank dated on or about November 15, 2004.

 

(e)                                  The definition of “Bank Indebtedness” in
the Definitions Schedule to the Note Agreement is hereby amended and restated to
read:

 

“Bank Indebtedness” shall mean all Indebtedness to the Bank incurred in
connection with the Bank Agreement, so long as the total principal amount of
Indebtedness owed to the Bank does not exceed $3.0 million (as reduced by the
amount of all principal payments on any term loan portion of the Bank
Indebtedness and the amount of all commitment reductions on any revolving loan
portion of the Bank Indebtedness).

 

(f)                                    The definition of “Intercreditor
Agreement” in the Definitions Schedule to the Note Agreement is hereby amended
and restated to read:

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 15, 2004, among the Bank and the Purchaser, setting forth the rights
and obligations of the parties as to payments upon the Bank Indebtedness and the
Note.

 

(g)                                 The Purchasers hereby waive any Event of
Default relating to Holdings’ failure to raise $2.5 million in equity financing
by September 30, 2004.

 

2.                                       Forbearance.  The Specified Defaults
attached as Exhibit A to the Eighth Amendment are hereby amended to add the
failure to engage an investment banker as required by Section 3(a) of the Eighth
Amendment by September 30, 2004.  The Purchaser hereby confirms that, so long as
Holdings and Services comply with all terms and conditions of the Note
Agreement, as amended by this Amendment (other than the Specified Defaults set
forth in Exhibit A to the Eighth Amendment, as amended by this Amendment), the
Purchaser agrees to forbear, until December 31, 2004, from (i) accelerating or
demanding immediate payment of the Obligations, and (ii) exercising remedies
against Borrower under the Note Agreement.  Such agreement to forbear is
effective only for such Specified Defaults and not for any other defaults of
covenants or obligations so listed by Purchaser or for any time periods not so
listed by Purchaser.

 

3.                                      Covenants of Holdings and Services. 
Holdings and Services agree that Borrower will reimburse the Purchaser for all
reasonable expenses in connection with this Amendment within 10 days of
receiving notice from the Purchaser of such expenses.

 

4.                                       Conditions to Effectiveness.  The
effectiveness of this Amendment is expressly conditioned upon (i) Holdings and
Borrower delivering to the Purchaser this Amendment duly executed by Holdings,
Borrower, the Co-Borrowers (ACT VideoConferencing, Inc., ACT Proximity, Inc.,
and ACT

 

2

--------------------------------------------------------------------------------


 

Research, Inc.), and the Principals; (ii) evidence satisfactory to the Purchaser
that all events of default under any other promissory notes or loan agreements
have been waived and such Amendments are in full force and effect; and (iii)
repayment by Holdings of all amounts owed to Vectra Bank Colorado, National
Association and termination of the Revolving Credit and Term Loan Agreement
between the Company and Vectra Bank Colorado, National Association, dated as of
0ctober 16, 2002.

 

5.                                       Reaffirmation of Financing Documents. 
All terms, conditions and provisions of the Note Agreement and the other
Financing Documents are hereby reaffirmed and continued in full force and effect
and shall remain unaffected and unchanged, except as specifically amended by
this Amendment.  All covenants, representations and warranties of Holdings and
Borrower in this Amendment shall survive the closing and delivery of this
Amendment.  The Events of Default specified in the Note Agreement shall continue
to be the events of default under the Note.  The Purchaser’s remedies with
respect to the occurrence of an Event of Default shall continue to be as set
forth in the Note Agreement and in the Financing Documents.

 

6.                                       Representations and Warranties. 
Holdings and Borrower represent and warrant to the Purchaser that (i) they have
full power and authority to consummate this Amendment and the execution and
delivery by Holdings of this Amendment have been duly and properly made and
authorized, (ii) this Amendment and the Financing Documents to which Holdings
and Borrower are a party each constitutes a valid and binding obligation of
Holdings and Borrower, enforceable against Holdings and Borrower in accordance
with its respective terms, (iii) the execution and delivery of this Amendment
will not violate any provisions of any law or any order of any court or
governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under Holdings and Borrower’s articles of incorporation or bylaws or any
indenture or other agreement or instrument to which Holdings or Borrower is a
party or by which they may be bound or result in the imposition of any Liens or
encumbrances on any of its property (other than as contemplated in the other
Financing Documents and as contemplated hereby), (iv) no approval, consent or
withholding of objection on the part of any regulatory body, federal, state or
local, is necessary in connection with the execution and delivery by Holdings of
this Amendment, (v) Holdings and Borrower have no defense, offset or
counterclaim with respect to the payment of any sum owed to the Purchaser, or
with respect to the performance or observance of any warranty or covenant
contained in the Financing Documents, and the Purchaser has performed all
obligations and duties owed to Holdings and Borrower through the date of this
Amendment, and (vi) other than the Specified Defaults, as amended by this
Amendment, there is no Default or Event of Default.

 

7.                                       General Release.  In consideration of,
among other things, the Amendment provided for herein, each of Holdings,
Borrower and the Principals, on behalf of itself and its stockholders and other
Affiliates and their successors and assigns (collectively, the “Releasors”),
hereby forever waives, releases and discharges to the fullest extent permitted
by law any and all claims (including, without limitation, cross claims,
counterclaims, rights of set-off and recoupment), causes of action, demands,
suits, costs, expenses and damages (collectively, the “Claims”), that any
Releasor now has or hereafter may have, of whatsoever nature and kind, whether
known or unknown, whether now existing or hereafter arising, whether arising at
law or in equity, against the Purchaser and any of their affiliates, partners,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the execution of this Amendment.  In entering into this Amendment, Holdings,

 

3

--------------------------------------------------------------------------------


 

Borrower and the Principals have consulted with and been represented by counsel
and expressly disclaim any reliance on any representations, acts or omissions by
any of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the release set forth above does not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof.  The provisions of this Section shall survive the termination
of the Note Agreement and the other Financing Documents and payment in full of
the Obligations.

 

8.                                       Governing Law.  This Amendment and all
matters concerning this Amendment shall be governed by the laws of the State of
Colorado for contracts entered into and to be performed in such state without
regard to principles of conflicts of laws.

 

9.                                       Entire Agreement.  Except as modified
by this Amendment, the Note Agreement and the Financing Documents remain in full
force and effect.  The Note Agreement, together with the other Financing
Documents, embody the entire agreement and understanding among the parties to
this Amendment, and supersedes all prior agreements and understandings among the
parties relating to the subject matter of the Note Agreement and the Financing
Documents as modified by this Amendment.

 

10.                                 Counterparts; Telecopy Execution.  This
Amendment may be executed in any number of separate counterparts, each of which,
when taken together, shall constitute one and the same instrument, admissible
into evidence, notwithstanding the fact that all parties have not signed the
same counterpart.  Delivery of an executed counterpart of this Amendment by
facsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by facsimile shall also deliver a manually executed counterpart
of this Amendment, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day, month and year first above written.

 

HOLDINGS: ACT Teleconferencing, Inc.

 

By

/s/ Gene Warren

 

Its

CEO

 

 

BORROWER/SERVICES: ACT Teleconferencing Services, Inc.

 

By

/s/ Gene Warren

 

Its

CEO

 

 

CO-BORROWER: ACT VideoConferencing, Inc.

 

By

/s/ Gene Warren

 

Its

CEO

 

 

CO-BORROWER: ACT Proximity, Inc.

 

By

/s/ Gene Warren

 

Its

CEO

 

 

CO-BORROWER: ACT Research, Inc.

 

By

/s/ Gene Warren

 

Its

CEO

 

 

PRINCIPALS:

 

/s/ Gene Warren

 

Gene Warren

 

 

 

Gerald D. Van Eeckhout

 

--------------------------------------------------------------------------------


 

Accepted as of the date of this Amendment:

 

INVESTORS:

 

NEWWEST MEZZANINE FUND LP

By Touchstone Capital Group LLLP, General Partner

 

/s/ David L. Henry

 

David L. Henry, Managing General Partner

 

KCEP VENTURES II, L.P.

By KCEP II., LC, General Partner

 

 

 

Terry Matlack, Managing Director

 

CONVERGENT CAPITAL PARTNERS I, L.P.

By Convergent Capital, LLC, General Partner

 

 

 

Keith S. Bares, Executive Vice President

 

JAMES F. SEIFERT MANAGEMENT TRUST DATED OCTOBER 8, 1992

By James F. Seifert and Nancy L. Seifert, as Trustees and not individually

 

 

 

James F. Seifert, Trustee

 

 

 

Nancy L. Seifert, Trustee

 

--------------------------------------------------------------------------------


 

Accepted as of the date of this Amendment:

 

INVESTORS:

 

NEWWEST MEZZANINE FUND LP

By Touchstone Capital Group LLLP, General Partner

 

 

 

David L. Henry, Managing General Partner

 

KCEP VENTURES II, L.P.

By KCEP II, LC, General Partner

 

 

/s/ Terry Matlack

 

Terry Matlack, Managing Director

 

CONVERGENT CAPITAL PARTNERS I, L.P.

By Convergent Capital, LLC, General Partner

 

 

 

Keith S. Bares, Executive Vice President

 

JAMES F. SEIFERT MANAGEMENT TRUST DATED OCTOBER 8, 1992

By James F. Seifert and Nancy L. Seifert, as Trustees and not individually

 

 

 

James F. Seifert, Trustee

 

 

 

Nancy L. Seifert, Trustee

 

--------------------------------------------------------------------------------


 

Accepted as of the date of this Amendment:

 

INVESTORS:

 

NEWWEST MEZZANINE FUND LP

By Touchstone Capital Group LLLP, General Partner

 

 

 

David L. Henry, Managing General Partner

 

KCEP VENTURES II, L.P.

By KCEP II, LC, General Partner

 

 

 

Terry Matlack, Managing Director

 

CONVERGENT CAPITAL PARTNERS I, L.P.

By Convergent Capital, LLC, General Partner

 

 

/s/ Keith S. Bares

 

Keith S. Bares, Executive Vice President

 

JAMES F. SEIFERT MANAGEMENT TRUST DATED OCTOBER 8, 1992

By James F. Seifert and Nancy L. Seifert, as Trustees and not individually

 

 

 

James F. Seifert, Trustee

 

 

 

Nancy L. Seifert, Trustee

 

--------------------------------------------------------------------------------


 

/s/ James F. Seifert

 

James F. Seifert, Trustee

 

/s/ Nancy L. Seifert

 

Nancy L. Seifert, Trustee

 

--------------------------------------------------------------------------------